By the Court.
Although it cannot be admitted as a rule, that a mortgagor shall have fifteen years to redeem, for that special circumstances may limit his equity to a shorter period ; yet it may be adopted as a rule, that the mortgagee being in possession, a mortgagor shall not have more than fifteen years to redeem, after his equitable right has aeciued, unless the delay shall be accounted for, by statute disabilities, or other special cir*128cumstances, that may be considered equivalent. For, a mortgagee, who has paid a valuable consideration, and acquired a possession by law, should not be in a worse condition than a disseizor. In this case, no such disabilities, or special circumstances, exist; and the mortgagee, and those holding under him, have had the possession a much longer period than, fifteen years.